DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: Controlling display of a body model based on captured images of a human and determined rotation information.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/102,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 1 of the instant application correspond across the column to the like lettered elements of claim 1 of application 17/102,305.
It is clear that all the elements of the application claim 1 are to be found in claim 1 of application 17/102,305 as the application claim 1 fully encompasses claim 1 of application 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 17/102,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 18 of the instant application correspond across the column to the like lettered elements of claim 19 of application 17/102,305.
It is clear that all the elements of the application claim 18 are to be found in claim 19 of application 17/102,305 as the application claim 18 fully encompasses claim 19 of application 17/102,305. The difference between the application claim 18 and the claim 19 of application 17/102,305 lies in the fact that claim18 of application includes many more elements and is thus much more specific than claim 19 of application 17/102,305.  Thus the invention of claim 19 of the application 17/102,373 is in effect a “species” of the “generic" invention of application 17/102,305 claim 19.  It has been held that the generic invention is “anticipated” by the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/102,305 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 20 of the instant application correspond across the column to the like lettered elements of claim 20 of application 17/102,305.
It is clear that all the elements of the application claim 20 are to be found in claim 20 of application 17/102,305 as the application claim 20 fully encompasses claim 20 of application 17/102,305. The difference between the application claim 20 and the claim 20 of application 17/102,305 lies in the fact that claim 20 of application includes many more elements and is thus much more specific than claim 20 of application 17/102,305.  Thus the invention of claim 20 of the application 17/102,373 is in effect a “species” of the “generic" invention of application 17/102,305 claim 20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application 17/102,305 claim 20 is anticipated by claim 20 of the instant application, it is not patentably distinct from claim 20 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/102,331 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 1 of the instant application correspond across the column to the like lettered elements of claim 1 of application 17/102,331.
It is clear that all the elements of the application claim 1 are to be found in claim 1 of application 17/102,331 as the application claim 1 fully encompasses claim 1 of application 17/102,331. The difference between the application claim 1 and the claim 1 of application 17/102,331 lies in the fact that claim1 of application includes many more elements and is thus much more specific than claim 1 of application 17/102,331.  Thus the invention of claim 1 of the application 17/102,373 is in effect a “species” of the “generic" invention of application 17/102,331 claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application 17/102,331 claim 1 is anticipated by claim 1 of the instant application, it is not patentably distinct from claim 1 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No. 17/102,331 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as 
It is clear that all the elements of the application claim 18 are to be found in claim 16 of application 17/102,331 as the application claim 18 fully encompasses claim 16 of application 17/102,331. The difference between the application claim 18 and the claim 16 of application 17/102,331 lies in the fact that claim18 of the application includes many more elements and is thus much more specific than claim 16 of application 17/102,331.  Thus the invention of claim 18 of the application 17/102,373 is in effect a “species” of the “generic" invention of application 17/102,331 claim 16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application 17/102,331 claim 16 is anticipated by claim 18 of the instant application, it is not patentably distinct from claim 18 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/102,331 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 20 of the instant application correspond across the column to the like lettered elements of claim 20 of application 17/102,331.
It is clear that all the elements of the application claim 20 are to be found in claim 20 of application 17/102,331 as the application claim 20 fully encompasses claim 20 of application 17/102,331. The difference between the application claim 20 and the claim 20 of application 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/102,364 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 1 of the instant application correspond across the column to the like lettered elements of claim 1 of application 17/102,364.
It is clear that all the elements of the application claim 1 are to be found in claim 1 of application 17/102,364 as the application claim 1 fully encompasses claim 1 of application 17/102,364. The difference between the application claim 1 and the claim 1 of application 17/102,364 lies in the fact that claim1 of application includes many more elements and is thus much more specific than claim 1 of application 17/102,364.  Thus the invention of claim 1 of the application 17/102,373 is in effect a “species” of the “generic" invention of application 17/102,364 claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application 17/102,364 claim 1 is 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 17/102,364 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 18 of the instant application correspond across the column to the like lettered elements of claim 19 of application 17/102,364.
It is clear that all the elements of the application claim 18 are to be found in claim 19 of application 17/102,364 as the application claim 18 fully encompasses claim 19 of application 17/102,364. The difference between the application claim 18 and the claim 19 of application 17/102,364 lies in the fact that claim 18 of application includes many more elements and is thus much more specific than claim 19 of application 17/102,364.  Thus the invention of claim 18 of the application 17/102,373 is in effect a “species” of the “generic" invention of application 17/102,364 claim 19.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application 17/102,364 claim 19 is anticipated by claim 18 of the instant application, it is not patentably distinct from claim 18 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/102,364 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as the table below shows that the like lettered elements of claim 20 of the instant application correspond across the column to the like lettered elements of claim 20 of application 17/102,364.
It is clear that all the elements of the application claim 20 are to be found in claim 20 of application 17/102,364 as the application claim 20 fully encompasses claim 20 of application 17/102,364. The difference between the application claim 20 and the claim 20 of application 17/102,364 lies in the fact that claim 20 of application includes many more elements and is thus much more specific than claim 20 of application 17/102,364.  Thus the invention of claim 20 of the application 17/102,373 is in effect a “species” of the “generic" invention of application 17/102,364 claim 20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application 17/102,364 claim 20 is anticipated by claim 20 of the instant application, it is not patentably distinct from claim 20 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



17/102,305 - Copending Application
17/102,364 - Copending Application
17/102,373 – Instant Application
1. An image processing method, 
(a) comprising: obtaining an image; 
(b) obtaining a feature of a part of a target based on the image; 
(c) determining movement information of the part based on the feature; and 
(d) controlling movement of a corresponding part in a controlled model according to the movement information.
1. An image processing method, 
(a) comprising: obtaining an image; 
(b) obtaining a feature of a limb of a body based on the image, wherein the limb comprises an upper limb and/or a lower limb; 
(c) determining first-type movement information of the limb based on the feature; and 
(d) controlling movement of the limb of a controlled model according to the first-type movement information.
1. An image processing method, 
(a) comprising: obtaining an image; 
(b) obtaining features of at least two parts of a target based on the image; 
(c) determining, according to the features of the at least two parts and a first movement constraint condition of a connection portion, movement information of the connection portion, wherein the connection portion connects two of the at least two parts; and 
(d) controlling movement of the connection portion in a controlled model according to the movement information of the connection portion.
1. An image processing method, 

(a) comprising: obtaining an image; 

(c) obtaining first rotation information of each of a plurality of nodes of a target based on the image; 

(d) determining, according to a hierarchical relationship among the nodes and a plurality of pieces of the first rotation information, second rotation information of each child node with respect to a parent node in the plurality of nodes of the target; and 

(d) controlling movements of nodes in a controlled model corresponding to the plurality of nodes based on a plurality of pieces of the second rotation information.
16. An image device, comprising: 
(a) a memory storing computer-executable instructions; and a processor coupled to the memory, 
(b) wherein the processor is configured to obtain an image; 
(c) obtain a feature of a part of a target based on the image; 
(d) determine movement information of the part based on the feature; and 
(e) control movement of a corresponding part in a controlled model according to the movement information.

(a) a memory storing computer executable instructions; and a processor coupled to the memory, 
(b) wherein the processor is configured to: obtain an image; 
(c) obtain a feature of a limb of a body based on the image, 
(f) wherein the limb comprises an upper limb and/or a lower limb; 
(d) determine first-type movement information of the limb based on the feature; 
(e) and control movement of the limb of a controlled model according to the first-type movement information.

(a) a memory storing computer executable instructions; and a processor coupled to the memory 
(b) wherein the processor is configured to: obtain an image; 
(c) obtain features of at least two parts of a target based on the image; 
(d) determine, according to the features of the at least two parts and a first movement constraint condition of a connection portion, 
(d) movement information of the connection portion, wherein the connection portion connects two of the at least two parts; and 
(e) control movement of the connection portion in a controlled model according to the movement information of the connection portion.


(a) a memory storing computer executable instructions; and a processor coupled to the memory, 

(b) wherein the processor is configured to: obtain an image; 

(d) obtain first rotation information of each of a plurality of nodes of a target based on the image; 

(c) determine, according to a hierarchical relationship among the nodes and a plurality of pieces of the first rotation information, second rotation information of each child node with respect to a parent node in the plurality of nodes of the target; and 

(e) control movements of nodes in a controlled model corresponding to the plurality of nodes based on a plurality of pieces of the second rotation information.

(a) obtain an image; 
(b) obtain a feature of a part of a target based on the image; 
(c) determine movement information of the part based on the feature; and 
(d) control movement of a corresponding part in a controlled model according 

(a) obtain an image; 
(b) obtain a feature of a limb of a body based on the image, 
(b) wherein the limb comprises an upper limb and/or a lower limb; 
(c) determine first-type movement information 
(d) control movement of the limb of a controlled model according to the first-type movement information.

(a) obtain an image; 
(b) obtain features of at least two parts of a target based on the image; 
(c) determine, according to the features of the at least two parts and a first movement 
(c) movement information of the connection portion, wherein the connection portion connects two of the at least two parts; and 
(d) control movement of the connection portion in a controlled model according to the movement information of the connection portion.



(a) obtain an image; 

(c) obtain first rotation information of each of a plurality of nodes of a target based on the image; 

(b) determine, according to a hierarchical relationship among the nodes and a plurality of pieces of the first rotation information, 

(c) second rotation information of each child node with respect to a parent node in the plurality of nodes of the target: and 

(d) control movements of nodes in a controlled model corresponding to the plurality of nodes based on a plurality of pieces of the second rotation information.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-5, 8-12, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U. S. Patent Application Publication 2013/0243255 A1, already of record, hereafter ‘255).

Regarding claim 1, Williams teaches an image processing method (‘255, Abstract; ¶ 0007; image processing method described; a method which performs tracking body parts of a user captured with a capture device as a user moves within a field of view of the capture device to determine a state estimate of the user's position in a current frame of image data captured by the capture device), comprising: obtaining an image (‘255; ¶ 0007; receiving image data from the capture device); obtaining first rotation information (‘255; fig. 12, element 218; ¶ 0059-0061; ¶ 0081; when a skeletal model is illustrating an axial rotation of an arm, (fig. 5) roll joint j40 may be used to indicate the direction the associated wrist is pointing (e.g., palm facing up). By examining an orientation of a limb relative to its parent limb and/or the torso, an axial roll angle may be determined) of each of a plurality of nodes of a target (‘255, Abstract; recognizing and tracking a user's skeletal joints, where joints constitute a plurality of nodes of the user, the target) based on the image (‘255, Abstract; ¶ 0007); determining, according to a hierarchical relationship among the nodes (‘255; figs. 3-5; non-limiting examples of the hierarchical relationship among the nodes for the examples disclosed; ¶ 0095; loop-less tree structure) and a plurality of pieces of the first rotation information (‘255; fig. 12, element 218; ¶ 0059-0061; ¶ 0081; when a skeletal model is illustrating an axial rotation of an arm, (fig. 5) roll joint j40 may , boxes, beveled boxes, prisms, and the like; ¶ 0059-0060; nodes of the target, j1-j33; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point which provides the basis to determine the second rotation information of each child node with respect to a parent node in the plurality of nodes of the target. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j1-j31); and controlling movements of nodes in a controlled model corresponding to the plurality of nodes (‘255; fig. 1A; avatar 19 follows the limb and other body components (nodes, joints) of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14) based on a plurality of pieces of the second rotation information (‘255; fig. 3, element bp4; ¶ 0057; Each body part may be characterized as a mathematical primitive, examples of which include, but are not limited to, spheres, anisotropically-scaled spheres, cylinders, anisotropic cylinders, smooth cylinders, boxes, beveled boxes, prisms, and the like; ¶ three-dimensional position of every tracked point which provides the basis to determine the second rotation information of each child node with respect to a parent node in the plurality of nodes of the target. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j1-j31).
Williams discloses the above elements of claim 1 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Williams to be combined into a single arrangement sequenced to satisfy the order required for claim 1.
Additionally, Williams does not use the term nodes of the target, but uses the most generally accepted term of joint(s) of the target human body and the derived skeletal representation which form the connection and motion reference points for the body parts of the human user imaged and modeled in the prior art invention of Williams.

In regard to claim 2, Williams teches the method according to claim 1 and further teaches wherein obtaining the first rotation information of each of the plurality of nodes of the target based on the image (‘255; fig. 12, element 218; ¶ 0059-0061; ¶ 0081; when a skeletal model is illustrating an axial rotation of an arm, (fig. 5) roll joint j40 may be used to indicate the direction the associated wrist is pointing (e.g., palm facing up). By examining an orientation of a limb 

Regarding claim 3, Williams teaches the method according to claim 2 and further teaches wherein determining, according to the hierarchical relationship among the nodes (‘255; figs. 3-5; non-limiting examples of the hierarchical relationship among the nodes for the examples disclosed; ¶ 0095; loop-less tree structure) and the plurality of pieces of first rotation information (‘255; fig. 12, element 218; ¶ 0059-0061; ¶ 0081; when a skeletal model is illustrating an axial rotation of an arm, (fig. 5) roll joint j40 may be used to indicate the direction the associated wrist is pointing (e.g., palm facing up). By examining an orientation of a limb relative to its parent limb and/or the torso, an axial roll angle may be determined), the second rotation information of each child node (‘255; figs. 3-5; ¶ 0095; non-limiting examples of the hierarchical relationship among the nodes for the examples disclosed; parent-child hierarchical relationship in a loop-less tree structure) with respect to the parent node in the plurality of nodes of the target (‘255; figs. 3-5; ¶ 0095; non-limiting examples of the hierarchical relationship among the nodes for the 

In regard to claim 4, Williams teaches the method according to claim 3 and further teaches the method as further comprising: determining, for each of the plurality of nodes (‘255; fig. 3, element bp4; ¶ 0057; Each body part may be characterized as a mathematical primitive, examples of which include, but are not limited to, spheres, anisotropically-scaled spheres, cylinders, anisotropic cylinders, smooth cylinders, boxes, beveled boxes, prisms, and the like; ¶ three-dimensional position of every tracked point which provides the basis to determine the second rotation information of each child node with respect to a parent node in the plurality of nodes of the target. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j1-j31), a local coordinate system where the node is located (‘255; ¶ 0144-0146; a local coordinate system referenced to the person’s torso and the skeletal hierarchical relationship) according to the hierarchical relationship (‘255; figs. 3-5; non-limiting examples of the hierarchical relationship among the nodes for the examples disclosed; ¶ 0095; loop-less tree structure).

Regarding claim 5, Williams teaches the method according to claim 4.wherein determining the local coordinate system where the node is located according to the hierarchical relationship (‘255; figs. 3-5; non-limiting examples of the hierarchical relationship among the nodes for the examples disclosed; ¶ 0095; loop-less tree structure) comprises: taking the node as a child node; taking a direction in which the child node points to a parent node of the child node as a first direction of the local coordinate system (‘255; ¶ 0144-0147) according to the hierarchical relationship (‘255; figs. 3-5; non-limiting examples of the hierarchical relationship among the nodes for the examples disclosed; ¶ 0095; loop-less tree structure); taking a perpendicular direction of a plane where the child node and two nodes connected to the child node are located as a second direction of the local coordinate system (‘255; ¶ 0144-0147); and taking an orientation of a predetermined part of the target as a third direction of the local coordinate system (‘255; ¶ 0144-0147).

In regard to claim 8., Williams teaches the method according to claim 1 and further teaches wherein controlling the movements of the nodes in the controlled model corresponding to the plurality of nodes based on the plurality of pieces of second rotation information (‘255; fig. 3, element bp4; ¶ 0057; Each body part may be characterized as a mathematical primitive, examples of which include, but are not limited to, spheres, anisotropically-scaled spheres, cylinders, anisotropic cylinders, smooth cylinders, boxes, beveled boxes, prisms, and the like; ¶ 0059-0060; nodes of the target, j1-j33; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point which provides the basis to determine the second rotation information of each child node with respect to a parent node in the plurality of nodes of the target. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j1-j31) comprises: determining, for each piece of second rotation information (‘255; fig. 3, element bp4; ¶ 0057; Each body part may be characterized as a mathematical primitive, examples of which include, but are not limited to, spheres, anisotropically-scaled spheres, cylinders, anisotropic cylinders, smooth cylinders, boxes, beveled boxes, prisms, and the like; ¶ 0059-0060; nodes of the target, j1-j33; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point which provides the basis to determine the second rotation information of each child node with respect to a parent node in the plurality of nodes of the target. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j1-j31), whether the second rotation information satisfies a constraint condition (‘255, figs. 3-5; ¶ 0081; trajectories of joint locations are repeatedly sampled and updated over time providing second rotation information for every joint or node portion of the skeletal model based on the constraint on joints defined by the , boxes, beveled boxes, prisms, and the like; ¶ 0059-0060; nodes of the target, j1-j33; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point which provides the basis to determine the second rotation information of each child node with respect to a parent node in the plurality of nodes of the target. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j1-j31), controlling a movement of a node in the controlled model controlling movements of nodes in a controlled model corresponding to the plurality of nodes (‘255; fig. 1A; avatar 19 follows the limb and other body components (nodes, joints) of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14) corresponding to a child node associated with the second rotation information (‘255; fig. 3, element bp4; ¶ 0057; Each body part may be characterized as a mathematical primitive, examples of which include, but are not limited to, spheres, anisotropically-scaled spheres, cylinders, anisotropic cylinders, smooth cylinders, boxes, beveled three-dimensional position of every tracked point which provides the basis to determine the second rotation information of each child node with respect to a parent node in the plurality of nodes of the target. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j1-j31).

In regard to claim 9, Williams teaches the method according to claim 8 and further teaches wherein determining, for each piece of second rotation information (‘255; fig. 3, element bp4; ¶ 0057; Each body part may be characterized as a mathematical primitive, examples of which include, but are not limited to, spheres, anisotropically-scaled spheres, cylinders, anisotropic cylinders, smooth cylinders, boxes, beveled boxes, prisms, and the like; ¶ 0059-0060; nodes of the target, j1-j33; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point which provides the basis to determine the second rotation information of each child node with respect to a parent node in the plurality of nodes of the target. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j1-j31), whether the second rotation information satisfies the constraint condition comprises: converting the second rotation information into a first angle in a coordinate system with a predetermined type (‘255; ¶ 0061); determining whether the first angle is within a preset angle range (‘255; ¶ 0098); and in response to that the first angle is within the preset angle range (‘255; ¶ 0146), determining that the second rotation information satisfies the constraint condition (‘255; ¶ 0146).

In regard to claim 10, Williams teaches the method according to claim 9 and further teaches the method as further comprising: determining that the second rotation information does not satisfy the constraint condition in response to that the first angle is outside the preset angle range (‘255¶ 0034; ¶ 0140; ¶ 0146; determining that the second rotation information does not satisfy the constraint condition in response to that the first angle is outside the preset angle range).

Regarding claim 11, Williams teaches the method according to claim 8 and further teaches the method as further comprising: in response to that the second rotation information does not satisfy the constraint condition (‘255¶ 0034; ¶ 0140; ¶ 0146; determining that the second rotation information does not satisfy the constraint condition), obtaining, by correcting the second rotation information (‘255¶ 0034; ¶ 0140; ¶ 0146; incorrect angle penalizes the skeletal hypothesis score and the hypnosis determining logic iterates until an acceptable angle is determined), third rotation information (‘255¶ 0034; ¶ 0140; ¶ 0146); and controlling, according to the third rotation information (‘255; fig. 3, element bp4; ¶ 0057; Each body part may be characterized as a mathematical primitive, examples of which include, but are not limited to, spheres, anisotropically-scaled spheres, cylinders, anisotropic cylinders, smooth cylinders, boxes, beveled boxes, prisms, and the like; ¶ 0059-0060; nodes of the target, j1-j33; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point which provides the basis to determine the third rotation information of each child node with respect to a parent node in the plurality of nodes of the target. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j1-j31), the movement of the node in the controlled model corresponding to , boxes, beveled boxes, prisms, and the like; ¶ 0059-0060; nodes of the target, j1-j33; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point which provides the basis to determine the second rotation information of each child node with respect to a parent node in the plurality of nodes of the target. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j1-j31).

In regard to claim 12, Williams teaches the method according to claim 11 and further teaches wherein in response to that the second rotation information does not satisfy the constraint condition, obtaining, by correcting the second rotation information, the third rotation information comprises: in response to that a first angle corresponding to the second rotation information is outside a preset angle range (‘255¶ 0034; ¶ 0140; ¶ 0146; determining that the second rotation information does not satisfy the constraint condition in response to that the first angle is outside the preset angle range), obtaining, by correcting the first angle according to the preset angle, a second angle (‘255¶ 0034; ¶ 0140; ¶ 0146; incorrect angle penalizes the skeletal hypothesis score , boxes, beveled boxes, prisms, and the like; ¶ 0059-0060; nodes of the target, j1-j33; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point which provides the basis to determine the third rotation information of each child node with respect to a parent node in the plurality of nodes of the target. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j1-j31).

In regard to claim 14, Williams teaches the method according to claim 1 and further teaches wherein controlling the movements of the nodes in the controlled model corresponding to the plurality of nodes based on the plurality of pieces of second rotation information comprises: obtaining a plurality of corrected fourth rotation information (‘255¶ 0034; ¶ 0140; ¶ 0146; incorrect angle penalizes the skeletal hypothesis score and the hypnosis determining logic iterates until an acceptable angle is determined), respectively, by performing posture defect correction on the plurality of pieces of second rotation information or on a plurality of pieces of third rotation information generated by the plurality of pieces of second rotation information (‘255¶ 0034; ¶ 0140; ¶ 0146; incorrect posture, defects, penalize the skeletal hypothesis score and the hypnosis determining logic iterates until an acceptable posture is determined; ¶ 0149-0151) and controlling the movements of the nodes in the controlled model corresponding to the plurality of nodes (‘255; fig. 1A; avatar 19 follows the limb and other body components (nodes, , boxes, beveled boxes, prisms, and the like; ¶ 0059-0060; nodes of the target, j1-j33; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point which provides the basis to determine the fourth rotation information of each child node with respect to a parent node in the plurality of nodes of the target. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j1-j31).

Regarding claim 17, Williams teaches the method according to claim 1 and further teaches the method as further comprising: obtaining, by correcting proportions of different parts of a standard model according to a proportional relationship among different parts of the target (‘255; ¶ 0143; checking the ratio of the upper arm length to the sum of the upper and lower arm lengths, and/or the ratio of the upper leg length to the sum of the upper and lower leg lengths, for the skeletal hypothesis under consideration), a corrected controlled model (‘255¶ 0034; ¶ 0140; ¶ 0146; incorrect ratios penalize the skeletal hypothesis score and the hypnosis determining logic iterates until an acceptable skeletal hypothesis is determined).

In regard to claim 18, Williams teaches an image device (‘255; fig. 19B; ¶ 0172), comprising: a memory (‘255; fig. 19B, element 722; ¶ 0172; RAM and ROM memory) storing computer executable instructions (‘255; ¶ 0174); and a processor (‘255; fig. 19B, element 759; ¶ 0172) coupled to the memory (‘255; fig. 19B, element 722; ¶ 0172; RAM and ROM memory), wherein the processor (‘255; fig. 19B, element 759; ¶ 0172) is configured to: obtain an image; obtain first rotation information of each of a plurality of nodes of a target (‘255; fig. 12, element 218; ¶ 0059-0061; ¶ 0081; when a skeletal model is illustrating an axial rotation of an arm, (fig. 5) roll joint j40 may be used to indicate the direction the associated wrist is pointing (e.g., palm facing up). By examining an orientation of a limb relative to its parent limb and/or the torso, an axial roll angle may be determined) based on the image; determine, according to a hierarchical relationship among the nodes (‘255; figs. 3-5; non-limiting examples of the hierarchical relationship among the nodes for the examples disclosed; ¶ 0095; loop-less tree structure) and a plurality of pieces of the first rotation information (‘255; fig. 12, element 218; ¶ 0059-0061; ¶ 0081; when a skeletal model is illustrating an axial rotation of an arm, (fig. 5) roll joint j40 may be used to indicate the direction the associated wrist is pointing (e.g., palm facing up). By examining an orientation of a limb relative to its parent limb and/or the torso, an axial roll angle may be determined), second rotation information of each child node (‘255; figs. 3-5; ¶ 0095; non-limiting examples of the hierarchical relationship among the nodes for the examples disclosed; parent-child hierarchical relationship in a loop-less tree structure) with respect to a parent node in the plurality of nodes of the target (‘255; fig. 3, element bp4; ¶ 0057; Each body part may be characterized as a mathematical primitive, examples of which include, but are not limited to, spheres, anisotropically-scaled spheres, cylinders, anisotropic cylinders, smooth cylinders, boxes, beveled boxes, prisms, and the like; ¶ 0059-0060; nodes of the target, j1-j33; ¶ three-dimensional position of every tracked point which provides the basis to determine the second rotation information of each child node with respect to a parent node in the plurality of nodes of the target. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j1-j31); and control movements of nodes in a controlled model corresponding to the plurality of nodes (‘255; fig. 1A; avatar 19 follows the limb and other body components (nodes, joints) of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14) based on a plurality of pieces of the second rotation information (‘255; fig. 3, element bp4; ¶ 0057; Each body part may be characterized as a mathematical primitive, examples of which include, but are not limited to, spheres, anisotropically-scaled spheres, cylinders, anisotropic cylinders, smooth cylinders, boxes, beveled boxes, prisms, and the like; ¶ 0059-0060; nodes of the target, j1-j33; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point which provides the basis to determine the second rotation information of each child node with respect to a parent node in the plurality of nodes of the target. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j1-j31).
Williams discloses the above elements of claim 18 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the 
Additionally, Williams does not use the term nodes of the target, but uses the most generally accepted term of joint(s) of the target human body and the derived skeletal representation which form the connection and motion reference points for the body parts of the human user imaged and modeled in the prior art invention of Williams.

Regarding claim 19, Williams teaches the device according to claim 18, wherein obtaining the first rotation information of each of the plurality of nodes of the target (‘255; fig. 12, element 218; ¶ 0059-0061; ¶ 0081; when a skeletal model is illustrating an axial rotation of an arm, (fig. 5) roll joint j40 may be used to indicate the direction the associated wrist is pointing (e.g., palm facing up). By examining an orientation of a limb relative to its parent limb and/or the torso, an axial roll angle may be determined) based on the image comprises: obtaining the first rotation information of each of the plurality of nodes of the target (‘255; fig. 12, element 218; ¶ 0059-0061; ¶ 0081; when a skeletal model is illustrating an axial rotation of an arm, (fig. 5) roll joint j40 may be used to indicate the direction the associated wrist is pointing (e.g., palm facing up). By examining an orientation of a limb relative to its parent limb and/or the torso, an axial roll angle may be determined) in a camera coordinate system based on the image (‘255; fig. 15; ¶ 0133-0134; Cartesian coordinate system where the Z-axis is straight out from the depth camera 20 and the X-Y plane is perpendicular to the Z-axis from which the first rotation information of 

In regard to claim 20, Williams teaches a non-volatile computer storage medium (‘255; fig. 19B, elements 738, 753 and 754; ¶ 0173) storing computer executable instructions (‘255; ¶ 0174) that are executed by a processor (‘255; fig. 19B, element 759; ¶ 0172) to: obtain an image; obtain first rotation information of each of a plurality of nodes of a target based on the image (‘255; fig. 12, element 218; ¶ 0059-0061; ¶ 0081; when a skeletal model is illustrating an axial rotation of an arm, (fig. 5) roll joint j40 may be used to indicate the direction the associated wrist is pointing (e.g., palm facing up). By examining an orientation of a limb relative to its parent limb and/or the torso, an axial roll angle may be determined); determine, according to a hierarchical relationship among the nodes (‘255; figs. 3-5; non-limiting examples of the hierarchical relationship among the nodes for the examples disclosed; ¶ 0095; loop-less tree structure) and a plurality of pieces of the first rotation information (‘255; fig. 12, element 218; ¶ 0059-0061; ¶ 0081; when a skeletal model is illustrating an axial rotation of an arm, (fig. 5) roll joint j40 may be used to indicate the direction the associated wrist is pointing (e.g., palm facing up). By examining an orientation of a limb relative to its parent limb and/or the torso, an axial roll angle may be determined), second rotation information of each child node (‘255; figs. 3-5; ¶ 0095; non-limiting examples of the hierarchical relationship among the nodes for the examples disclosed; parent-child hierarchical relationship in a loop-less tree structure) with respect to a parent node in the plurality of nodes of the target (‘255; fig. 3, element bp4; ¶ 0057; Each body part may be characterized as a mathematical primitive, examples of which include, but are not limited to, spheres, anisotropically-scaled spheres, cylinders, anisotropic cylinders, smooth , boxes, beveled boxes, prisms, and the like; ¶ 0059-0060; nodes of the target, j1-j33; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point which provides the basis to determine the second rotation information of each child node with respect to a parent node in the plurality of nodes of the target. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j1-j31); and control movements of nodes in a controlled model corresponding to the plurality of nodes (‘255; fig. 1A; avatar 19 follows the limb and other body components (nodes, joints) of user 18; ¶ 0039; The user's movements are tracked and used to animate the movements of the avatar 19. In embodiments, the avatar 19 mimics the movements of the user 18 in real world space so that the user 18 may perform movements and gestures which control the movements and actions of the avatar 19 on the display 14) based on a plurality of pieces of the second rotation information (‘255; fig. 3, element bp4; ¶ 0057; Each body part may be characterized as a mathematical primitive, examples of which include, but are not limited to, spheres, anisotropically-scaled spheres, cylinders, anisotropic cylinders, smooth cylinders, boxes, beveled boxes, prisms, and the like; ¶ 0059-0060; nodes of the target, j1-j33; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point which provides the basis to determine the second rotation information of each child node with respect to a parent node in the plurality of nodes of the target. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j1-j31).
Williams discloses the above elements of claim 20 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been 
Additionally, Williams does not use the term nodes of the target, but uses the most generally accepted term of joint(s) of the target human body and the derived skeletal representation which form the connection and motion reference points for the body parts of the human user imaged and modeled in the prior art invention of Williams.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U. S. Patent Application Publication 2013/0243255 A1, already of record, hereafter ‘255) as applied to claims 1-5, 8-12, 14 and 17-20 above, and in view of Matsumiya et al. (U. S. Patent 10,022,628 B1, already of record, hereafter ‘628).

In regard to claim 6, Williams teaches the method according to claim 2 and further teaches wherein obtaining the first rotation information of each of the plurality of nodes of the target (‘255; fig. 12, element 218; ¶ 0059-0061; ¶ 0081; when a skeletal model is illustrating an axial rotation of an arm, (fig. 5) roll joint j40 may be used to indicate the direction the associated wrist is pointing (e.g., palm facing up). By examining an orientation of a limb relative to its parent limb and/or the torso, an axial roll angle may be determined) in the camera coordinate 
Matsumiya, working in the same field of endeavor, however, teaches obtaining a first quaternion of each of the plurality of nodes of the target in the camera coordinate system based on the image (‘628; fig. 3; col. 7, ln. 16-19; first and second positions; col. 10, ln. 45-54; the game engine 102 may use the character movement engine 110 to determine the initial position of the movable character. Determining the initial position of the movable character can include determining a position of a number of joints of the character or a position of number of joints of a skeleton of the character. Further, determining the initial position of movable character can include determining a rotation of the joints of the character, such as a quaternion rotation) for the benefit of the increased computational efficiency provided by the compactness of rotation representations as expressed in quaternion form.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Matsumiya for determining first rotation information expressed in quaternion form and representing movement information comprising further quaternion determinations with the image processing methods taught by Williams for the benefit of the increased computational efficiency provided by the compactness of rotation representations as expressed in quaternion form.

Regarding claim 7, Williams teaches the method according to claim 2 and further teaches wherein determining, according to the hierarchical relationship among the nodes (‘255; figs. 3-5; non-limiting examples of the hierarchical relationship among the nodes for the examples disclosed; ¶ 0095; loop-less tree structure) and the plurality of pieces of first rotation information , boxes, beveled boxes, prisms, and the like; ¶ 0059-0060; nodes of the target, j1-j33; ¶ 0080-0081; a state estimate vector x.sub.t which contains the three-dimensional position of every tracked point which provides the basis to determine the second rotation information of each child node with respect to a parent node in the plurality of nodes of the target. In embodiments, the present system may track the location of 31 three-dimensional points, corresponding to locations on the human body – j1-j31) comprises: taking each of the plurality of nodes as a child node and determining a parent node of the child node according to the hierarchical relationship (‘255; figs. 3-5; non-limiting examples of the hierarchical relationship among the nodes for the examples disclosed; ¶ 0095; loop-less tree structure); and for each child node (‘255; figs. 3-5; ¶ 0095; non-limiting examples of the hierarchical relationship among the nodes for the examples disclosed; parent-child hierarchical relationship in a loop-less tree structure), but does not teach determining a second quaternion of the child node with respect to the parent node of the child node based on a first quaternion of the 
Matsumiya, working in the same field of endeavor, however, teaches determining a second quaternion of the child node with respect to the parent node of the child node based on a first quaternion of the parent node of the child node in the camera coordinate system (‘628; fig. 3; col. 7, ln. 16-19; first and second positions – quaternion for the second position; col. 10, ln. 45-54; the game engine 102 may use the character movement engine 110 to determine the initial position of the movable character. Determining the initial position of the movable character can include determining a position of a number of joints of the character or a position of number of joints of a skeleton of the character. Further, determining the initial position of movable character can include determining a rotation of the joints of the character, such as a quaternion rotation) and a first quaternion of the child node in the camera coordinate system (‘628; fig. 3; col. 7, ln. 16-19; first and second positions – quaternion for the first position; col. 10, ln. 45-54; the game engine 102 may use the character movement engine 110 to determine the initial position of the movable character. Determining the initial position of the movable character can include determining a position of a number of joints of the character or a position of number of joints of a skeleton of the character. Further, determining the initial position of movable character can include determining a rotation of the joints of the character, such as a quaternion rotation) for the benefit of the increased computational efficiency provided by the compactness of rotation representations as expressed in quaternion form.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Matsumiya for determining first rotation information expressed in quaternion form and representing movement information comprising .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U. S. Patent Application Publication 2013/0243255 A1, already of record, hereafter ‘255) as applied to claims 1-12, 14 and 17-20 above, and in view of Gonzalez-Banos et al. (U. S. Patent Application Publication 2016/0098095 A1, hereafter ‘095).

Regarding claim 13, Williams teaches the method according to claim 9 but does not explicitly teach wherein the coordinate system with the predetermined type is an Eulerian coordinate system.
Gonzalez-Banos, working in the same field of endeavor, however, teaches wherein the coordinate system with the predetermined type is an Eulerian coordinate system (‘095; ¶ 0015-0016; ¶ 0055-0056; In most embodiments, it is convenient to choose the at least three translational and at least three rotational degrees of freedom in such manner that they be not just linearly independent but mutually orthogonal. In other words, they represent three mutually orthogonal translational degrees of freedom (e.g., X, Y and Z) and three mutually orthogonal rotational degrees of freedom. These can be described by (pitch, yaw and roll) or their mathematical equivalents. Other options include but are not limited to: (heading, elevation and bank) and their mathematical equivalents, Euler angles (.phi., .theta., .PSI.) or Tait-Bryan angles and their mathematical equivalents, Cayley-Klein parameters (related to Euler angles) and their 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Gonzalez-Banos for a coordinate system with the predetermined type is an Eulerian coordinate system with the image processing methods taught by Williams for the benefit of providing coordinate system choices based on the nature of the application and the range of absolute poses that an item is expected to assume as well as the method in which the system receives the input image.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U. S. Patent Application Publication 2013/0243255 A1, already of record, hereafter ‘255) as applied to claims 1-14 and 17-20 above, and in view of Uitsunomiya et al. (U. S. Patent Application Publication 2015/0003687 A1, hereafter ‘687).

Regarding claim 15, Williams teaches the method according to claim 14 wherein the posture defect correction comprises at least one of: an ipsilateral defect of upper and lower limbs 
Uitsunomiya, working in the same field of endeavor, however, teaches a bowleg movement defect (‘687; ¶ 0186-0192; teaches the many angles of determining a bowleg movement defect from an image); a splayfoot movement defect (‘687; ¶ 0350-0351); or a pigeon-toe movement defect (‘687; ¶ 0350) for the benefit of producing a correctly posed model of the user at each particular time interval.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Uitsunomiya for detecting movement defects through analyzing an image user’s body with the image processing methods taught by Williams for the benefit of producing a correctly posed model of the user at each particular time interval.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U. S. Patent Application Publication 2013/0243255 A1, already of record, hereafter ‘255) as applied to claims 1-15 and 17-20 above, and in view of Iscoe et al. (U. S. Patent Application Publication 2017/0273639 A1, hereafter ‘639).

In regard to claim 16, Williams teaches the method according to claim 14 and further teaches the method as further comprising: obtaining a posture defect correction parameter according to difference information between a body form of the target and a standard body form, 
Iscoe, working in the same field of endeavor, however, teaches obtaining a posture defect correction parameter according to difference information between a body form of the target (‘639; Abstract; ¶ 0141-0143) and a standard body form (‘639; Abstract; ¶ 0063-0065; body template), wherein the posture defect correction parameter is used for correcting the plurality of pieces of second rotation information or the plurality of pieces of third rotation information (‘639; ¶ 0096-00120) for the benefit of producing a correctly posed model of the user at each particular time interval.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Iscoe of a template and image user body matching method with the image processing methods taught by Williams for the benefit of producing a correctly posed model of the user at each particular time interval.

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 20170270709 A1	System and Methods for Fitting Product – Systems and methods are disclosed for fitting by selecting one or more 3D models from a product database; capturing images of a user view of a location and a reference frame using a mobile device with a wide view image sensor and an infrared sensor, both dedicated to 3D sensing, wherein the wide view image sensor is additional to a video camera on the mobile device; generating an updated model of the location by selecting a closest 3D product model to the user view and matching points on the closest 3D product model to one or more predetermined points on the user view; and selecting a best-fit product based on the 3D model.



US 20100197399 A1	Visual Target Tracking – A method of tracking a target includes receiving an observed depth image of the target from a source and obtaining a posed model of the target. The model is rasterized into a synthesized depth image, and the pose of the model is adjusted based, at least in part, on differences between the observed depth image and the synthesized depth image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613